IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
AMERICA MARTINEZ, )
Plaintiffs, )
vs. ) No. 3:19-CV-341-S-BH
)
ALMA PEREZ-NEGRON and all occupants,)
Defendants. ) Referred to U.S. Magistrate Judge

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGIS'I`RATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
Sions, and Recomrnendation of the Unitcd States Magistrate Judge and any objections thereto, in
accordance With 28 U.S.C. § 636(b)(l), the undersigned District Judge is of the opinion that the
F indings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings
and Conclusions of the Court. Accordingly, by separate judgment, this action Will be sua sponte
REMANDED to the Justice of the Peacc Court, Precinct 4, Placc 2, of Dallas County, Texas.

¢»L._
sIGNEDthiS ? day OfMarch, 2019.

 

/.

{JNITED STATES DISTRICT JUDGE

 

